Citation Nr: 0011026	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-17 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include spina bifida.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1943.

Service connection for a back disorder was originally denied 
by a March 1944 rating decision.  Thereafter, subsequent 
rating decisions issued in August 1977 and July 1992 found 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran did not appeal any of these 
decisions.

Service connection was originally denied for a left knee 
disorder by an October 1991 rating decision.  Although the 
veteran initiated an appeal to this decision, he withdrew his 
appeal in December 1991.  See 38 C.F.R. § 20.204. 

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran provided testimony in the current case at a 
personal hearing conducted before the RO in December 1998, a 
transcript of which is of record.

It is noted that the veteran also filed a claim of service 
connection for Bells Palsy, which was denied by an April 1999 
rating decision.  Nothing in the record assembled for the 
Board's review shows that the veteran has even initiated an 
appeal regarding this decision.  Accordingly, the Board has 
no jurisdiction to address this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302.



FINDINGS OF FACT

1.  Service connection for a back disorder was originally 
denied by a March 1944 rating decision.  Thereafter, 
subsequent rating decisions issued in August 1977 and July 
1992 found that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
any of these decisions.

2.  The evidence submitted to reopen the veteran's claim of 
service connection for a back disorder, to include spina 
bifida, either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

3.  The veteran withdrew his appeal to an October 1991 rating 
decision which denied service connection for a left knee 
disorder.

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a left knee disorder bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  No competent medical nexus evidence is on file that 
relates the veteran current left knee disorder to his period 
of active duty, to include his purported continuity of 
symptomatology.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision finding that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder is final.  
38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999)); 38 C.F.R. § 20.1103 (1992)(38 C.F.R. 
§ 20.1103 (1999)).

2.  New and material evidence to reopen the veteran's claim 
of service connection for a back disorder, to include spina 
bifida, has not been submitted; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The October 1991 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999)); 38 C.F.R. § 19.192 (1991) (38 C.F.R. § 20.1103 
(1999)).

4.  New and material evidence to reopen the veteran's claim 
of service connection for a left knee disorder has been 
submitted; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

5.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  On his March 1943 induction examination, 
the veteran was found to have no musculoskeletal defects.  
However, his service medical records show that he was 
subsequently treated for complaints of back pain during his 
active service.  Records from October 1943 noted that the 
veteran had experienced back pain for 2 and 1/2 years, ever 
since a March 1941 work-related injury.  A November 1943 
Report of Board of Medical Officers diagnosed spina bifida, 
first sacral, complete, which was manifested by back pain.  
This Board of Medical Officers determined that the disability 
was congenital, that it was not aggravated by service, and 
that the government could obtain no useful service from the 
veteran as a soldier.  Consequently, he was discharged from 
service.  The service medical records show no diagnosis of or 
treatment for left knee problems during the veteran's active 
service.

In the March 1944 rating decision, it was determined that the 
veteran's spina bifida was in the nature of a constitutional 
or developmental abnormality, and was not a disability within 
the meaning f the law.  The veteran was informed of this 
decision by correspondence dated in April 1944.  Further, 
this correspondence also informed him that he could appeal 
this decision to the Board if he filed within one year from 
the date of the correspondence.  The veteran did not appeal.

Thereafter, the evidence on file shows that the veteran 
underwent a pre-employment examination with "REECO" in 
April 1974.  On this examination, the veteran's lower 
extremities were clinically evaluated as normal.  However, 
his spine was clinically evaluated as abnormal due to 
bilateral spondylosis at L5.  Additionally, he was diagnosed 
with mild degenerative changes in both sacroiliac joints.

The veteran underwent a VA medical examination in July 1977 
in conjunction with his claim for nonservice-connected 
pension.  At this examination, the veteran reported that he 
first noted low back pain in 1942, and that it radiated into 
both legs.  He further reported that he knew of no 
precipitating event, and denied any prior difficulties of any 
kind regarding back pain.  This back and leg problems 
gradually worsened until he was hospitalized in 1943, and was 
subsequently given a medical discharge due to the back 
problem.  Since that time, he continued to experience 
intermittent low back pain which radiated into both legs.  
Following examination of the veteran, the examiner diagnosed 
chronic low back strain with sciatic irritation; degenerative 
arthritis of the lumbar spine, minimal; and spondylolysis L5.

In an August 1977 rating decision, it was determined that the 
veteran's back disorder was neither incurred in nor 
aggravated by service.  Additionally, it was determined that 
the veteran was not entitled to nonservice-connected pension 
as the evidence did not show that he was so disabled as to 
permanently prevent him from obtaining and holding gainful 
employment.  At the time of this rating decision, the 
veteran's back disorder was identified as chronic low back 
strain with spondylolysis L5 and pain radiating to legs with 
spina bifida, congenital.  

The veteran did not appeal the August 1977 rating decision.

In June 1991, the veteran submitted claims of service 
connection for a knee injury, and a back injury.  The veteran 
asserted that both of these injuries occurred in 1941.  

In a statement dated in August 1991, the veteran reported 
that he wanted to be reevaluated for his back problem.  He 
asserted that his induction examination did not show any 
problems with his back, and that he felt that he was wrongly 
rated in 1944.

In an October 1991 rating decision, the RO denied service 
connection for a left knee disorder.  The RO noted that the 
service medical records were negative for any mention of a 
knee injury, and that the post-service medical evidence was 
likewise negative.  Further, the RO noted that the veteran 
had not provided any evidence of continuity of symptoms.  As 
an additional matter, while it was not listed as an issue 
under consideration, the RO also informed the veteran that in 
order to reopen his claim of service connection for a back 
disorder, he needed to submit new and material evidence.

The veteran submitted a Notice of Disagreement in November 
1991 which referred to both his knee and his back 
disabilities.  He stated that he sustained a back injury in 
June 1943, while on maneuvers.  Further, he stated that 
immediately after his discharge he was treated at the VA 
Medical Center (VAMC) in Hines, Illinois, due to back pain 
(1943-1944).  He also reported that he was treated at the Las 
Vegas VA Outpatient Clinic from 1984 to 1985, and that he was 
treated at the Reno VAMC in 1984.

A Statement of the Case was promulgated later that same 
month, which only listed the left knee claim as an issue.  It 
was stated that the issue of service connection for a back 
disorder was not included in the Statement of the Case as 
there was no recent rating decision on that matter.  
Nevertheless, it was noted that a request would be made for 
morning reports for the veteran's claimed June 1943 back 
injury.  Records were also to be requested from the Hines 
VAMC.  It was stated that if these records were available, 
they would be reviewed as to whether or not there was new and 
material evidence to reopen the claim for service connection 
for a back condition.

On a VA Form 1-9, Appeal to the Board, which was received in 
December 1991, the veteran stated that he wanted to drop his 
left knee claim due to lack of documentation.  However, he 
stated that he wished to appeal the decision regarding his 
back claim.  The veteran also indicated that he wanted a 
personal hearing before VA field personnel.

By correspondence issued in January 1992, the RO informed the 
veteran that his December 1991 VA Form 1-9 was accepted as a 
request to reopen his claim for service connection for his 
back disorder.  The RO informed the veteran that he needed to 
submit new and material evidence to reopen his claim, and 
that no further action would be taken on his claim until this 
evidence was received.  

The evidence on file shows that medical records were 
requested from both the VAMC in Hines, Illinois, and that 
morning reports were requested from the National Personnel 
Records Center (NPRC).  However, these efforts were 
unsuccessful.  Nevertheless, a February 1992 report was 
obtained from the Office of the Surgeon General, Department 
of the Army.  This Surgeon General's report noted that the 
veteran was discharged from service due to spina bifida, 
which was not incurred in the line of duty as it existed 
prior to service.

The veteran provided testimony at a personal hearing 
conducted in April 1992.  At this hearing, it was confirmed 
that the veteran wished to withdraw his left knee claim.  
Furthermore, it was emphasized that the hearing was for a 
"predetermination" on the issue of service connection for a 
back disorder, and that the veteran understood this to be the 
case.  The veteran testified, in part, that he had no back 
problems prior to his active service.  He testified that he 
was performing maneuvers, which included jumping off the back 
end of "six-bys" when he felt a sharp jolt, and that he had 
been experiencing back pain ever since that time.  On 
inquiry, he testified that this initial injury occurred in 
October 1943.  He also provided additional details of the 
injury itself, as well as details regarding the back symptoms 
he experienced at that time.  The veteran testified that he 
was treated at the dispensary following this injury.  
Moreover, he testified that he was treated at the Hines VAMC 
for back problems shortly after his discharge from service, 
and described the circumstances thereof.  He also described 
his current back problems.  Additionally, he acknowledged 
that he had lost time from work prior to service, and that 
this was due to a strain.  He emphasized that there was no 
specific back injury prior to service.

In a July 1992 rating decision, it was held that the evidence 
provided was not new and material towards establishing 
service connection for back injury.  This decision also noted 
that no additional records had been obtained from the NPRC or 
the Hines VAMC, although it was stated that no extensive 
inquiry had been made.

The RO informed the veteran of the July 1992 rating decision 
by correspondence dated in August 1992.  Further, this 
correspondence noted that a VA Form 1-4107 was enclosed which 
explained the veteran's procedural and appellate rights.  No 
subsequent communication appears on file from the veteran 
until October 1996, at which time he submitted a VA Form 21-
526, Application for Compensation and Pension, in which he 
stated that he had secondary effects from spina bifida, 
including left knee arthritis, for which he was medically 
discharged from service.

Since the time of the last prior denials for the back and 
left knee claims, the evidence added to the files includes VA 
medical records which cover a period from September 1985 to 
October 1997.  Among other things, these records show 
treatment for back and/or left knee problems on various 
occasions.  X-rays conducted on the lumbar spine in August 
1994 revealed increasing degenerative disc disease and 
osteoarthritis; questionable mild spondylolisthesis at L5-S1, 
although it was stated that this might be "artifactual," 
secondary to the disc space narrowing.  An MRI conducted on 
the left knee in September 1994 revealed an extensive tear of 
the medial meniscus, and a tear of the anterior half of the 
lateral meniscus.  It was also noted that there appeared to 
"probably" be disruption of the anterior cruciate ligament.  
However, the posterior cruciate was intact.  Additionally, 
there was some degenerative change involving the medial knee 
joint compartment with minimal thinning of the articular 
cartilage and some spondylosis.  There was also a small to 
moderate amount of knee joint effusion.  An arthroscopy was 
subsequently performed on the left knee in December 1994.  X-
rays of both knees in January 1996 revealed bilateral medial 
joint space narrowing, right greater than left; and 
osteoarthritis.  These records contain no competent medical 
opinion that the veteran's back disorder and/or his left knee 
disorder was incurred in or aggravated by his period of 
active duty.

The veteran underwent a VA general medical examination in 
February 1997.  At this examination, the veteran reported, 
among other things, that he developed bilateral leg cramps 
when marching in active service, as well as knee pain, back 
pains, and painful muscle spasms which he attributed to 
performing calisthenics.  He also reported that he was 
discharged from service in November 1943 due to spina bifida.  
Further, the veteran reported that he had experienced 
intermittent low back pain ever since service.  Regarding his 
left knee, the veteran reported that he had twisted it two 
years earlier while fishing, causing torn ligaments.  It was 
also noted that he had undergone arthroscopy of the left knee 
in 1994, which showed extensive degenerative changes with 
chondromalacia.  On examination of the left knee, the 
examiner noted that range of motion was from zero to 95 
degrees with associated pain and crepitus.  In comparison, 
range of motion for the right knee was from zero to 120 
degrees, with no complaints of pain.  Regarding the veteran's 
back, the examiner noted that CT scan of the lumbar spine 
performed in September 1994 showed no spina bifida of the 
lumbar spine, although there were extensive degenerative 
changes.  

At his December 1998 personal hearing, it was contended, in 
part, that the veteran was injured during service because of 
forced marches, that he was treated at the base hospital as a 
result of this injury, and that it was discovered at that 
time that he had back and knee problems.  Consequently, it 
was asserted that the evidence just needed to be reviewed 
again.  The veteran testified that he was in good health when 
he entered service, as shown by the fact that he was able to 
pass his induction examination.  Further, his problems did 
not start until eight months into his active service.  He 
testified that he was injured while participating in a forced 
march, which involved jumping out of the back of a truck 
("6x6s").  As a result of this injury, he was hospitalized 
and diagnosed with spina bifida.  He testified that he also 
complained about his left knee problems at that time, but he 
was only given aspirin.  The veteran further testified that 
he was treated for back problems at the VAMC in Hines, 
Illinois, in the 1940s.  He also testified that he reported 
his left knee problems at that time as well.  The veteran 
also described his current back and left knee symptoms.

The evidence shows that a new request for medical records was 
sent to the VAMC in Hines, Illinois, in March 1999.  However, 
this VAMC subsequently responded that no record of treatment 
was available.

Also on file are various statements, testimony, and medical 
records concerning the veteran's claim of service connection 
for Bells Palsy, including a September 1998 VA neurological 
examination.  These records contain no pertinent findings 
regarding the veteran's back and/or left knee.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis: Back Disorder.  In the instant case, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's claim of service connection for a 
back disorder, to include spina bifida.

The veteran's service medical records were on file at the 
time of the previous denials.  Accordingly, these records are 
clearly not new.

The Board acknowledges that the veteran has alleged that the 
RO did not give proper consideration to the evidence 
contained in his service medical records at the time of the 
prior denials of service connection for a back disorder.  
However, in the instant case, the Board does not have 
jurisdiction to determine the validity of the rationale for 
the prior denial.  In claims of new and material evidence, 
the Board can only evaluate whether the evidence submitted 
since the last prior denial is new and material.  It is only 
after the Board has found the existence of new and material 
evidence that it can adjudicate the merits of the evidence 
that was available at the time of a prior final decision.  
Furthermore, under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be 
accepted as correct in the absence of clear and unmistakable 
error."  The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  In various decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); see also Fugo v. Brown, 6 Vet. App. 40 
(1993).

The additional VA medical records added to the file are 
"new" to the extent that they were not available at the 
time of the last prior denial.  However, the Board notes that 
there was medical evidence of a back disorder on file at the 
time of the last prior denials.  While these records go to 
the current severity of the veteran's back disorder, they do 
not provide a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
See Hodge at 1363.  Consequently, the Board finds that these 
records are essentially cumulative and redundant of those 
already on file at the time of the last prior denial.

To the extent the medical records deal with conditions other 
than the veteran's back disorder, such as Bells Palsy, the 
Board finds that this evidence does not bear directly and 
substantially upon the specific matter under consideration.

The veteran's statements, as well as his December 1998 
hearing testimony, regarding his back disorder are also 
redundant and cumulative of those statements and testimony 
that were on file at the time of the last prior denial.  A 
careful review of the veteran's various assertions made in 
the instant case does not provide a more complete picture of 
the circumstances surrounding the origin of his back injury 
or disability.  See Hodge at 1363.  At the time of the last 
prior denial, the veteran asserted that he had had no back 
problems prior to service, reported the same account of his 
in-service injury, and reported continuity of symptomatology 
since service.  

For the reasons stated above, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of service connection for a back disorder, to 
include spina bifida.  Inasmuch as the veteran has not 
submitted new and material evidence in support of his request 
to reopen, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed.Cir. 1996).


Analysis: Left Knee.  As noted above, the veteran's claim of 
service connection for a left knee disorder was previously 
denied in October 1991 because there was no medical evidence 
of such a condition.  The evidence added to the file since 
the time of this denial includes medical records showing the 
existence of a left knee disorder.  Since this evidence goes 
to the reason for the last prior denial, the Board finds that 
this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the left 
knee claim.

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim of service connection 
for a left knee disorder is well-grounded.

As a preliminary matter, the Board notes that the evidence on 
file, including the January 1996 VA X-rays, show that the 
veteran has been diagnosed with arthritis of the left knee.  
However, as the veteran was not diagnosed with arthritis of 
the left knee during service, or within the first post-
service year, he is not entitled to a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

In the instant case, the Board finds that the veteran's claim 
of service connection for a left knee disorder is not well 
grounded due to the absence of competent medical nexus 
evidence. 

While the veteran has alleged continuity of symptomatology 
regarding his left knee pain, the Board notes that in Voerth 
v. West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Furthermore, in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), the Court stated that while a veteran, as a lay 
person, is competent to testify to the pain he has 
experienced since his military service, he is not competent 
to testify to the fact that what he experienced in service 
and since service is the same condition.  Thus, the Board 
concludes that competent medical nexus evidence is necessary 
to well ground the veteran's claim.  Since no such evidence 
is on file, the Board concludes that the veteran's claim is 
not well grounded, and must be denied.

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  The RO has attempted to 
obtain additional service medical records, as well as records 
from the Hines VAMC, in response to the veteran's assertions.  
However, as noted above, these efforts have been 
unsuccessful.




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, to include spina bifida, the benefit sought on 
appeal is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.

Entitlement to service connection for a left knee disorder is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


